DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0211488 to Walker.
With regard to claim 1, Walker discloses player tracking system, comprising: a player tracking computing system (e.g., see at least Fig. 1, apparatus 100, including server 102) comprising one or more processors (e.g., see server 200 in Fig. 2, including processor 202) see and non- transitory computer readable medium (e.g.., see server 200 in Fig. 2, program 206 and databases 208, 210, and 212) having instructions stored thereon, which when executed by at least one of the one or more processors, cause the player tracking system to: link a loyalty profile (e.g., see at least paragraph 41) of a player with a general purpose reloadable prepaid card (e.g., see paragraph 45) issued to the player maintained by an issuer processor computing system on a bank card network (e.g., see Fig. 3, player tracking card device, 306; and credit card reader 314; see also Fig. 7); communicate with a loyalty computing system of a gaming environment to update the loyalty profile of the player based on transaction-related information received from the issuer processor computing system (e.g., see at least paragraph 710, wherein: the transaction-related information is associated with at least one payment transaction initiated at one of the plurality of merchants associated with the bank card network (e.g., see Figs. 15 and 16), wherein the general purpose reloadable prepaid card is used during the at least one payment transaction to access funds maintained in a financial account (e.g., see at least paragraph 71); and the one of the plurality of merchants is unaffiliated with the gaming environment (e.g., see at least paragraphs 86 and 105 “merchants”; see also Fig. 8);
[claim 2] wherein the instructions, when executed further cause the player tracking computing system to: receive an incentive from the loyalty computing system, wherein the incentive comprises a transaction parameter; and apply the incentive to at least one of the plurality of payment transactions when the transaction parameter is satisfied (e.g., see paragraphs 86 and 107, “coupon”); 
[claim 3] wherein the incentive is a coupon (e.g., see paragraphs 86 and 107, “coupon”); 
[claim 4] wherein the transaction parameter identifies one or more merchants (e.g., see at least paragraphs 86 and 105 “merchants”);
[claim 5] further comprising the issuer processor computing system (e.g., see at least paragraph 94); and
[claim 6] wherein the incentive is only applicable for a single payment transaction (e.g., see at least paragraph 107).
With regard to claim 7, Walker discloses a computer-based method, the method performed by a transaction facilitator computing system (e.g., see at least Fig. 1, apparatus 100, including server 102) comprising instructions stored in a memory (e.g., see Fig. 2, element 204), which when executed by a processor (e.g., see Fig. 2, processor 202) of the transaction facilitator computing system, cause the transaction facilitator computing system to perform the method comprising: storing in computer memory of the transaction facilitator computing system, a unique identifier for a player that is associated with a loyalty program of a gaming environment (e.g., see Fig. 6, player tracking number 610 or player identifier 702 of Fig. 7), wherein the unique identifier is associated with a general purpose reloadable prepaid card issued to the player by a financial institution on a bankcard network (e.g., see Fig. 7), and wherein the general purpose reloadable prepaid card is usable by the player for payment transactions at any of a plurality of merchants (e.g., see Fig. 8) associated with the bank card network (e.g., see paragraphs 86, 105, and 107); linking a transaction incentive to the player (e.g., see Fig. 8), wherein the transaction incentive is applicable to a payment transaction at one of the plurality of merchants associated with the bank card network (e.g., see paragraphs 86, 105, and 107; see also Fig. 8); and when the general purpose reloadable prepaid card is used in the processing of a payment transaction at any of the plurality of merchants: (i) receiving transaction-related information associated with the use of the general purpose reloadable prepaid card in the processing of the payment transaction at the merchant, wherein the transaction-related information comprises a merchant identifier (e.g., see Figs. 6, 7, and 8); and (ii) determining, as a function of the identity of the merchant identifier whether the transaction incentive is applicable to the payment transaction (e.g., see Figs. 6, 7, and 8); 
[claim 8] wherein the transaction incentive is only applicable for a single payment transaction (e.g., see paragraph 107); 
[claim 9] further comprising: causing the transaction incentive to be applied to the payment transaction when the transaction incentive is determined to be applicable (e.g., see paragraphs 86, 105, and 107); 
[claim 10] wherein the transaction incentive is a merchant-specific coupon (e.g., see paragraphs 86 and 107, “coupon”);
[claim 11] wherein a value of the transaction incentive is based on a loyalty status of the player (e.g., see Fig. 8); and
[claim 12] further comprising: reporting the application of the transaction incentive to a computing system of the gaming environment (e.g., see Figs. 6, 7, and 8).

Allowable Subject Matter
Claims 13-20 are allowed.  For reasons similar to those set forth in the prosecution history of related applications 16/507,692; 15/423,918; and at least 14/962,321, independent claim 13 and dependent claims 14-20 are allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2007/0203832 to Babi for disclosing general purpose reloadable card at a casino (e.g., see paragraph 32); 
U.S. Patent Application Publication No. 20130080238 to Kelly for disclosing player tracking and financial tracking
U.S. Patent Application Publication No. 2009/0186701 to Rowe for disclosing a networked gaming system with stored value cards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715